Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on April 22, 2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0046914 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/3/2020, 10/22/2020, 12/4/2020, 12/10/2020, 3/23/2021, & 4/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 10-12, & 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the controller selects L number of map segments not outputted to the host of the M number of map segments in the 

The prior art of record fails to disclose “wherein the controller divides each of the M number of map segments in the second map information, into N number of map sub-segments, and generates (M*N) number of update information indicating whether each of (M*N) number of map sub-segments is updated, where M is a natural number equal to or greater than K, and N is a natural number of equal to or greater than 2.” Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.
Note that the allowable subject matter disclosed in claim 11 is interpreted with the limitations of claim 5 used as antecedent.
If the allowable subject matter is rewritten in independent form it should incorporate the limitations of claim 5 in addition to all of the limitations of the base claim and any intervening claims.



The prior art of record fails to disclose “after generating a second command and outputting the second command to the memory system, when a response corresponding to the second command is received from the memory system and a specific logical address is included in the response, the host unmaps specific map information corresponding to the specific logical address of the second map information stored in the host memory” as disclosed in claim 17. Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.
Claims 18 & 19 are objected to for depending on object claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "wherein the controller divides each of the M number of map segments in the second map information." There is insufficient antecedent basis for this limitation in the claim. It appears that claim 11 should depend on claim 5. For the purpose of this examination, claim 11 will be examined as if it is dependent on claim 5.

Claim 12 is rejected for depending on rejected claim 11.

Claim 15 states “when a request for output of the second map information is noticed from the memory system, the host checks a state of the host memory, selectively generates the first command depending on a checking result, and outputs the first command to the memory system.” There is a lack continuity in this claim. The claim states that the host checks a state of the host memory, generates a first command and sends that command to the memory. These actions are performed in conjunction to the memory is receiving a request for second map information, however there is a lack of detail on how the host knows that the memory system is “noticed” by the memory.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13, 14, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subbarao et al. PG Pub US 2020/0004701 A1 [hereinafter Subbarao].

Regarding claim 1, Subbarao discloses:
a nonvolatile memory device (storage device 120.1 Figs. 1 & 3); and 
a controller suitable for generating first map information which maps physical addresses of the nonvolatile memory device to logical addresses received from a host (a media manager is configured to manage a flash translation layer for the at least one storage medium. The media manager defines continuous logical blocks with the media block size in the at least one storage medium [0015]), selecting some segments of the first map information as second map information, and outputting the second map information to the host (device initialization module 224 may use a host FTL initialization command to one or more effected storage devices for an initialization operation. For example, the host FTL initialization command may initialize a segment of the host FTL mapping table hosted by the service host storage device [0076]), wherein the controller determines whether the second map information is updated, and determines updated map segments as third map information, and wherein the controller outputs information to the host indicating the third map information corresponding to a command received from the host (an FTL update command may be sent by SVC 110 to the target service host storage device using the storage device ID [0068] Host FTL updater 322.2 may receive a host FTL update command with host LBA, mapping information, and parity storage device identifier. Host FTL updater 322.2 may look up the stored mapping information in FTL logical map 312.1 and XOR the stored mapping information with received mapping information, then send a host FTL XOR update command to the host FTL services of the parity storage device [0117]).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Subbarao also discloses:
wherein, after performing an operation corresponding to the command, when the third map information exists, the controller generates a response for the command and (Host FTL updater 322.2 may receive a host FTL update command with host LBA, mapping information, and parity storage device identifier. Host FTL updater 322.2 may look up the stored mapping information in FTL logical map 312.1 and XOR the stored mapping information with received mapping information, then send a host FTL XOR update command to the host FTL services of the parity storage device [0117]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Subbarao also discloses:
wherein the response includes a set flag, and wherein the controller sets the set flag to indicate that the logical address of the third map information is included in the response (host FTL updater 322.2 may receive status or other notification that the host FTL XOR update command is complete and update the local host FTL logical map 312.1 with the new mapping information [0117]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 2. Subbarao also discloses:
wherein the controller outputs the response, which includes a logical address in at least one selected map segment of K number of map segments in the third map information (Host FTL logical map 312.1 may be used for holding segments of mapping information between Host logical block addresses (LBA) and storage device LBA or media storage locations [0109]), wherein the controller erases the (In order to write to the pages with invalid data, the pages (if any) with valid data in that block may be read and re-written to a new block and the old block is erased (or put on a queue for erasing). This process is called garbage collection. After garbage collection, the new block contains the pages with valid data and may have free pages that are available for new data to be written, and the old block can be erased so as to be available for new data to be written [0073] *note that the claim fails to limit the deletion to any certain time or as a direct result from any certain action, therefore as long as garbage collection is performed any time after the output in the life span of the system this limitation is met), where K is a natural number equal to or greater than 1 (this limitation limits the map to be comprised of at least 1 segment, the prior art fails to disclose the use of partial segments in the map therefore the limitation is met).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 4. Subbarao also discloses:
wherein the controller generates output information for identifying whether a corresponding map segment is outputted to the host, of M number of map segments included in the second map information, where M is a natural number equal to or greater than K (a status message may be returned to the requester. For example, a requested service complete message may be sent by a service request handler to the system or subsystem that initiated the service host request. In some embodiment, the status message may include one or more results of the service request and/or an indication of a buffer memory location where the service results have been stored [0154]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 5. Subbarao also discloses:
wherein the controller updates the output information to identify the selected map segment after outputting the response (Fig. 9; 920 and 930).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 5. Subbarao also discloses:
wherein the controller selects at least one of the M number of map segments in the second map information, as an output map segment, by referring to the output information, and outputs the output map segment to the host corresponding to a first command from the host (host logical mapping information is identified using the host LBA mapping information stored in the storage device. For example, the host logical mapping lookup request may specify one or more LBAs that may be used as an index to the host LBA logical mapping information in a portion of the host LBA map. In some embodiments, each LBA entry may include a plurality of fields describing the mapping information for the LBA and identified information may include specified fields within the request [0168]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 7. Subbarao also discloses:
(the identified host logical mapping information from block 820 may be included in a response or status message to the requestor. In some embodiments, the identified logical mapping information may be written to a log buffer space for retrieval by the requestor or further processing [0169]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 7. Subbarao also discloses:
when the first command is received from the host depending on a determination of the host after noticing a request for outputting the second map information to the host, the controller outputs the output map segment to the host corresponding to the first command (the host logical mapping information within the host LBA map in the storage device may be updated [0172]).

Regarding claim 13, Subbarao discloses:
a host suitable for generating, changing or updating a logical address corresponding to data (host FTL logical map 312.1 may include a portion of a complete logical map for all storage devices in data storage system 100 [0108]); and 
a memory system including a nonvolatile memory device for storing the data (storage device 120), and suitable for generating first map information which maps physical addresses of the nonvolatile memory device to logical addresses (SSD FTL 412), selecting some segments of the first map information, as second map information, and outputting the second map information to the host (device initialization module 224 may use a host FTL initialization command to one or more effected storage devices for an initialization operation. For example, the host FTL initialization command may initialize a segment of the host FTL mapping table hosted by the service host storage device [0076]), wherein the memory system determines whether the second map information is updated, and determines updated map segments as third map information, and outputs information indicating the third map information to the host corresponding to a command received from the host (an FTL update command may be sent by SVC 110 to the target service host storage device using the storage device ID [0068] Host FTL updater 322.2 may receive a host FTL update command with host LBA, mapping information, and parity storage device identifier. Host FTL updater 322.2 may look up the stored mapping information in FTL logical map 312.1 and XOR the stored mapping information with received mapping information, then send a host FTL XOR update command to the host FTL services of the parity storage device [0117]), and wherein the host unmaps a logical address corresponding to the indication information of the second map information (garbage collection [0073]-[0074]).

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 13. Subbarao also discloses:
wherein the host includes a host memory for storing the second map information, and wherein, after generating a first command and outputting the first command to the (in some other embodiments, the one or more hosts 102 include one of the storage devices 120 that has been configured to perform data processing operations and to send data storage commands to access data stored in the one or more storage devices 120 [0034] one or more additional memories may be provided for specific functions, such as FTL memory 312 for flash translation layer (FTL) data [0097]).

Regarding claim 20, Subbarao discloses:
a host (Host 102 Fig. 1); and 
a memory system, which includes a memory device including a plurality of memory regions having a plurality of physical addresses and a controller (data storage system 100 Fig. 1, wherein the controller is suitable for: generating map information including a plurality of map segments, which indicate mapping between the physical addresses and logical addresses from the host (FTL Mapping); 
transmitting, to the host, selected map segments of plurality of map segments (host FTL updater 322.2 may also send the new mapping information to the corresponding portion of host FTL logical map in another storage device [0116]); 
determining whether the selected map segments are updated; and transmitting, to the host, response information in response to a command from the host, the response information which includes indication information indicating updated map segments of the selected map segments (an FTL update command may be sent by SVC 110 to the target service host storage device using the storage device ID [0068] Host FTL updater 322.2 may receive a host FTL update command with host LBA, mapping information, and parity storage device identifier. Host FTL updater 322.2 may look up the stored mapping information in FTL logical map 312.1 and XOR the stored mapping information with received mapping information, then send a host FTL XOR update command to the host FTL services of the parity storage device [0117]), and wherein the host unmaps the updated map segments of the selected map segments, based on the indication information (garbage collection [0073]-[0074]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shin et al. PG Pub US 2019/0121540 A1 discloses a memory device sending updated mapping data to a host.
Yeh et al. PG Pub US 2017/0039141 A1 discloses updating a physical to logical mapping in a host.
Nan PG Pub US 2014/0052898 A1 discloses the steps of sending data from a host; programming a host data a non-volatile storage device; and updating a mapping address to a Physical Entry to Logical (PE2L) mapping table.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133